     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 1 of 16 Page ID #:1246



 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                  CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
     PATRICIA ANN R.,1                   )   Case No. CV 20-02212-AS
13                                       )
                      Plaintiff,         )   MEMORANDUM OPINION AND
14                                       )
          v.                             )   ORDER OF REMAND
15                                       )
     ANDREW SAUL, Commissioner           )
16 of Social Security,                   )
                                         )
17                    Defendant.         )
                                         )
18
19
          For the reasons discussed below, IT IS HEREBY ORDERED that,
20
     pursuant to Sentence Four of 42 U.S.C. § 405(g), this matter is remanded
21
     for further administrative action consistent with this Opinion.
22
23
24
25
26
27
          1
                Plaintiff’s name is partially redacted in accordance with
28 Federal Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of
     the Committee on Court Administration and Case Management of the
     Judicial Conference of the United States.
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 2 of 16 Page ID #:1247



 1                                     PROCEEDINGS
 2
 3        On March 6, 2020, Plaintiff filed a Complaint seeking review of the
 4 Commissioner’s denial of her application for Supplemental Security
 5 Income. (Dkt. No. 1). The parties have consented to proceed before the
 6 undersigned United States Magistrate Judge.             (Dkt. Nos. 11-12).        On
 7 September      8,   2020,    Defendant   filed    an   Answer   along    with    the
 8 Administrative Record (“AR”). (Dkt. Nos. 15-16). On December 2, 2020,
 9 the parties filed a Joint Stipulation (“Joint Stip.”) setting forth
10 their respective positions regarding Plaintiff’s claim. (Dkt. No. 17).
11
12        The Court has taken this matter under submission without oral
13 argument.     See C.D. Cal. L.R. 7-15.
14
15
                BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
16
17        On April 20, 2016, Plaintiff filed an application for Supplemental
18 Security Income, alleging a disability onset date of March 1, 2010.
19 (See AR 106-202).2          Plaintiff’s application was denied initially on
20 August 22, 2016, and on reconsideration on November 18, 2016.              (See AR
21 86, 102, 109-14).
22
23        On October 29, 2018, Plaintiff, represented by counsel, testified
24 at a hearing before Administrative Law Judge (“ALJ”) Diana Coburn. (AR
25
          2
              Plaintiff previously filed an application for Supplemental
26 Security Income  on January 31, 2013, alleging the same disability onset
   date.  On August  27, 2015, the Administrative Law Judge determined that
27 Plaintiff, who had,    inter alia, several severe mental impairments (a
28 bipolar disorder, schizophrenia, a depressive disorder and borderline
   intellectual functioning), had not been under a disability, as defined
     in the Social Security Act, since January 31, 2013.           (See AR 58-67).

                                             2
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 3 of 16 Page ID #:1248



 1 39-49, 51-53).       The ALJ also heard testimony from vocational expert
 2 (“VE”) Sharon Spaventa. (AR 49-51).            On December 12, 2018, the ALJ
 3 issued a decision denying Plaintiff’s application.               (See AR 18-27).
 4 Applying the five-step sequential process,3 the ALJ found at step one
 5 that Plaintiff had not engaged in substantial gainful activity since
 6 April 20, 2016, the application filing date. (AR 20). At step two, the
 7 ALJ determined that Plaintiff had the following severe impairments:
 8 “cystitis; a bipolar disorder; schizophrenia; a post-traumatic stress
 9 disorder;      depression;     borderline     intellectual     functioning;      and
10 polysubstance abuse.” (AR 21). At step three, the ALJ determined that
11 Plaintiff did not have an impairment or combination of impairments that
12 met or medically equaled the severity of one of the listed impairments
13 in the regulations.       (AR 21).4
14
15        At step four, the ALJ determined that Plaintiff had the RFC5 to
16 perform light work6 with the following limitations: “able to perform
17 postural activities occasionally; limited to simple, routine, and
18
          3
19             The ALJ initially found that the presumption of continuing
     non-disability arising from the previous decision of the Administrative
20   Law Judge did not apply because “the criteria for evaluating mental
     health impairments have changed[.]” (AR 20).
21        4
                The    ALJ    specifically       considered whether Plaintiff’s
22 impairments meet the criteria of Listing 12.03 (schizophrenic, paranoid,
     and other psychotic disorders), 12.04 (depressive and bipolar related
23 disorders), 12.06 (anxiety and obsessive-compulsive disorders), 12.11
     (neurodevelopmental disorders) and 12.15 (trauma and stressor related
24   disorders). (AR 21-24).

25        5
                The RFC is what a claimant can still do despite existing
     exertional    and  nonexertional  limitations.    See   20   C.F.R.
26   § 416.945(a)(1).

27        6
               “Light work involves lifting no more than 20 pounds at a time
28   with frequent lifting or carrying of objects weighing up to 10 pounds.”
     20 C.F.R. § 416.967(b).

                                             3
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 4 of 16 Page ID #:1249



 1 repetitive tasks but not at a production rate of pace, such as assembly-
 2 line work; limited to simple work-related decision making; able to
 3 interact frequently with supervisors and coworkers; and able to interact
 4 occasionally with the general public.”              (AR 24-25).
 5
 6         The ALJ then found that Plaintiff did not have any past relevant
 7 work. (AR 25). At step five, the ALJ determined, based on Plaintiff’s
 8 age, education, work experience, RFC, and the VE’s testimony, that there
 9 were jobs existing in significant numbers in the national economy that
10 Plaintiff could have performed.               (AR    26).   Accordingly,   the   ALJ
11 concluded that Plaintiff had not been under a disability, as defined in
12 the Social Security Act, since April 20, 2016, the application filing
13 date.     (AR 26-27).
14
15         The Appeals Council denied Plaintiff’s request for review on
16 January 17, 2020. (AR 1-5). Plaintiff now seeks judicial review of the
17 ALJ’s decision, which stands as the final decision of the Commissioner.
18 42 U.S.C. §§ 405(g), 1383(c).
19
20                                 STANDARD OF REVIEW
21
22         This Court reviews the Commissioner’s decision to determine if it
23 is free of legal error and supported by substantial evidence.                    See
24 Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012).               “Substantial
25 evidence” is more than a mere scintilla, but less than a preponderance.
26 Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014). “It means such
27 relevant evidence as a reasonable mind might accept as adequate to
28 support a conclusion.” Id.         To determine whether substantial evidence

                                             4
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 5 of 16 Page ID #:1250



 1 supports a finding, a court “must consider the entire record as a whole,
 2 weighing both the evidence that supports and the evidence that detracts
 3 from the [Commissioner’s] conclusion.” Id.             Widmark v. Barnhart, 454
 4 F.3d 1063, 1066 (9th Cir. 2006)(inferences “reasonably drawn from the
 5 record” can constitute substantial evidence.).            As a result, “[i]f the
 6 evidence can support either affirming or reversing the ALJ’s conclusion,
 7 [a court] may not substitute [its] judgment for that of the ALJ.”
 8 Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006).
 9
10                               PLAINTIFF’S CONTENTION
11
12        Plaintiff alleges that the ALJ erred in rejecting the opinion of
13 Plaintiff’s treating psychiatrist.            (See Joint Stip. at 4-10, 14-15).
14
15                                      DISCUSSION
16
17        After consideration of the record as a whole, the Court finds that
18 Plaintiff’s claim of error warrants a remand for further consideration.
19
20 A.     Legal Standard For ALJ’s Assessment of Medical Opinions
21
          An ALJ must take into account all medical opinions of record. 20
22
     C.F.R. § 416.927(b).7 “Generally, a treating physician’s opinion carries
23
24        7
                Since Plaintiff filed her application before March 27, 2017,
25 20 C.F.R. § 416.927 applies. For an application filed on or after March
     27, 2017, 20 C.F.R. § 416.920c would apply.              20 C.F.R. § 416.920c
26 changed how the Social Security Administration considers medical
     opinions and prior administrative medical findings, eliminated the use
27   of the term “treating source,” and eliminated deference to treating
     source medical opinions. See 20 C.F.R. § 416.920c(a); L.R. v. Saul,
28   2020 WL 264583, at *3 n.5 (C.D. Cal. Jan. 17, 2020); Golightly v. Saul,
                                                              (continued...)

                                             5
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 6 of 16 Page ID #:1251



 1 more weight than an examining physician’s, and an examining physician’s
 2 opinion carries more weight than a reviewing physician’s.”              Holohan v.
 3 Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001); see also Lester v.
 4 Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).             The medical opinion of a
 5 treating physician is given “controlling weight” so long as it “is well-
 6 supported by medically acceptable clinical and laboratory diagnostic
 7 techniques and is not inconsistent with the other substantial evidence
 8 in [the claimant’s] case record.”         20 C.F.R. § 416.927(c)(2).       “When a
 9 treating doctor’s opinion is not controlling, it is weighted according
10 to factors such as the length of the treatment relationship and the
11 frequency of examination, the nature and extent of the treatment
12 relationship, supportability, and consistency of the record.” Revels v.
13 Berryhill, 874 F.3d 648, 654 (9th Cir. 2017); see also 20 C.F.R. §
14 416.927(c)(2)-(6).
15
16        If a treating or examining doctor’s opinion is not contradicted by
17 another doctor, the ALJ can reject the opinion only for “clear and
18 convincing reasons.”        Carmickle v. Commissioner, 533 F.3d 1155, 1164
19 (9th Cir. 2008); Lester v. Chater, 81 F.3d at 830 (9th Cir. 1995).                If
20 the treating or examining doctor’s opinion is contradicted by another
21 doctor, the ALJ must provide “specific and legitimate reasons that are
22 supported by substantial evidence in the record” for rejecting the
23 opinion. Carmickle, 533 F.3d at 1164; Lester, 81 F.3d at 830-31. “The
24 ALJ can meet this burden by setting out a detailed and thorough summary
25 of     the   facts   and    conflicting       clinical   evidence,   stating     his
26
27        7
             (...continued)
     2020 WL 1916874, at *6 n.5 (D. S.C. April 7, 2020); see also 82 Fed.
28   Reg. 5844, at 5852 (January 18, 2017); 81 Fed. Reg. 62560, at 62573-74
     (Sept. 9, 2016)

                                             6
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 7 of 16 Page ID #:1252



 1 interpretation thereof, and making findings.” Trevizo v. Berryhill, 871
 2 F.3d 664, 675 (9th Cir. 2017)(citation omitted). Finally, when weighing
 3 conflicting medical opinions, an ALJ may reject an opinion that is
 4 conclusory, brief, and unsupported by clinical findings.               Bayliss v.
 5 Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2015).
 6
 7 B.     Dr. Gorsky’s Opinion
 8
 9        From August 26, 2013 to September 25, 2018, Plaintiff was treated
10 at Long Beach Adult Mental Health Center primarily for various
11 psychiatric issues. (See AR 301, 306-18, 496-526, 1114-38, 1148, 1158-
12 61). Olena Gorsky, M.D., a psychiatrist, treated Plaintiff on a regular
13 basis from April 2015 tp September 2018. (See AR 501-20, 1124-38, 1158-
14 61).
15
16        On July 6, 2017, Dr. Gorsky completed an mental status evaluation
17 of Plaintiff, setting forth his general observations, and Plaintiff’s
18 present illness, her past history of mental disorders, family, social
19 and environmental history, mental status examination, current level of
20 functioning, and current medications.           (See AR 1106-12).       Dr. Gorsky
21 diagnosed Plaintiff with bipolar disorder with psychotic features, post-
22 traumatic     stress    disorder   and   cannabis    use   disorder/alcohol      use
23 disorder, and stated that Plaintiff’s prognosis was poor. (See AR 1106-
24 09).     In a Medical Source Statement of Ability to Do Work-Related
25 Activities (Mental), Dr. Gorsky opined, inter alia, that Plaintiff had
26 the following moderate8 or marked9 limitations (excluding limitations
27
        8
             “Moderate” was defined as follows: “There is moderate
28 limitations in this area, the deficit is significant. Deficiencies
                                                                      (continued...)

                                             7
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 8 of 16 Page ID #:1253



 1 from alcohol and/or drug abuse): moderate in the ability to understand,
 2 remember and carry out detailed instructions and to make judgments on
 3 simple work-related decisions; marked in the ability to make judgments
 4 on complex work-related decisions; moderate in the ability to maintain
 5 attendance and punctuality during a workday and workweek, to interact
 6 appropriately with the public, supervisors and co-workers; marked in the
 7 ability to perform at a consistent pace without more than regular breaks
 8 in    a    workday,   to   sustain   an   ordinary    routine    without   special
 9 supervision, and to respond appropriately to changes in a routine work
10 setting; a poor ability to adapt to stress; and limited in ability to
11 engage in socially appropriate behavior and to make decisions. (See AR
12 1110-11).
13
14 C.     The ALJ’s Findings
15
16        The ALJ gave “little weight” to Dr. Gorsky’s opinion, finding that
17 it was not supported by the objective medical evidence, (“the medical
18 record does not seem to document clinical signs and findings consistent
19 with the degree of limitations assessed by Dr. Gorsky”) and that “Dr.
20 Gorsky does not address the claimant’s history of medication non-
21 compliance and substance abuse, circumstances apparently critically tied
22 to the claimant’s mental problems.”           (See AR 21-22).
23
24        8
             (...continued)
25   could not be ignored by a supervisor, coworker, peer, or the public.
     Performance is more than one standard deviation from the mean.”
26        9
               “Marked” was defined as follows: “There is serious limitation
27   in this area. The ability to function [ ] seriously interferes with the
     ability to function independently, appropriately, effectively, and on a
28   sustained basis. Performance is more than two standard deviations from
     the mean.”

                                             8
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 9 of 16 Page ID #:1254



 1        Since Dr. Gorsky’s opinion that Plaintiff had marked limitations
 2 with respect to her ability to perform at a consistent pace without more
 3 than regular breaks in a workday, to sustain an ordinary routine without
 4 special supervision, and to respond appropriately to changes in a
 5 routine work setting was not contradicted by the opinions of other
 6 physicians, the “clear and convincing” standard applies to the ALJ’s
 7 rejection of Dr. Gorsky’s opinion in these areas. See Trevizo, 871 F.3d
 8 at 675.10
 9
10        The ALJ’s determination that Dr. Gorsky’s opinion was not supported
11 by the medical evidence of record, (see AR 21) failed to specify what
12 mental health records (i.e., treatment notes) were considered and/or
13 were inconsistent with Dr. Gorsky’s opinion that Plaintiff had marked
14 limitations in her ability to perform at a consistent pace without more
15 than regular breaks in a workday, to sustain an ordinary routine without
16 special supervision, and to respond appropriately to changes in a
17 routine work setting.       See Magallanes v. Bowen, 881 F.2d 747, 751 (9th
18 Cir. 1989)(the ALJ must “set[] out a detailed and thorough summary of
19 the facts and conflicting clinical evidence, stating his interpretation
20
21        10
               Plaintiff does not appear to be challenging the ALJ’s
     assessment of Dr. Gorsky’s opinion about Plaintiff’s moderate
22   limitations in the ability to understand, remember and carry out
     detailed instructions, to make judgments on simple work-related
23   decisions, to maintain attendance and punctuality during a workday and
     workweek, and to interact appropriately with the public, supervisors and
24   co-workers, and Plaintiff’s marked limitations in the ability to make
     judgments on complex work-related decisions (see AR 1110-11).       (See
25   Joint Stip. at 5).    The ALJ’s RFC determination, specifically, that
     Plaintiff was (1) limited to simple, routine and repetitive tasks but
26   not at a production rate of pace; (2) limited to simple work-related
     decision making; and (3) was able to interact frequently with
27   supervisors and co-workers and occasionally with the general public,
     (see AR 24), appears to be consistent with Dr. Gorsky’s opinion about
28   Plaintiff’s limitations in these areas.

                                             9
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 10 of 16 Page ID #:1255



 1 thereof, and making findings”; citation omitted); Embrey v. Bowen, 849
 2 F.2d 418, 421 (9th Cir. 1988)(“To say that medical opinions are not
 3 supported by sufficient objective findings . . . does not achieve the
 4 level of specificity our prior cases have required . . . . The ALJ must
 5 do more than offer his conclusions.                 He must set forth his own
 6 interpretations and explain why they, rather than the doctors’ are
 7 correct.”; footnote omitted).
 8
 9         While Dr. Gorsky’s treatment notes from April 16, 2015 through June
10 23, 2016 reflect mostly unremarkable mental status examination findings,
11 except for sporadic auditory and/or visual hallucinations and limited or
12 poor insight and judgment (see AR 519, 517, 515, 513, 511, 508), Dr.
13 Gorsky’s treatment notes for several months prior to and after the July
14 6, 2017 assessment (from November 2, 2016) reflect more serious mental
15 status examination findings, including “[l]oud, hyperverbal tangential
16 speech,”      “[d]ysphoric    mood   with    labile   affect,”   “[i]nappropriate
17 familiar      behavior,”    “[Plaintiff]     was   anxious,   crying,    laughing,”
18 “increased motor activity,” “[f]air grooming and hygiene,” “[t]hought
19 content     was   marked     by   paranoia,”     and/or   “[t]hought    process   was
20 tangential.” (See AR 505, 503, 501, 1137, 1135, 1133, 1130, 1128, 1126,
21 1124, 1160, 1158).       The ALJ failed to consider whether these treatment
22 notes supported or failed to support Dr. Gorsky’s opinion.
23
24         Moreover, Dr. Gorsky’s observations about Plaintiff’s mental status
25 and her current level of functioning in the July 6, 2017 evaluation                -
26 that Plaintiff “often felt paranoid and suspicious of others,” “often
27 appears with labile affect (loud, talkative, laughing, crying spells,
28 dancing to herself at times, humming a song to herself, etc.),” “appears
                                               10
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 11 of 16 Page ID #:1256



 1 anxious and nervous, has pressured speech, experiences periods of
 2 auditory and visual hallucinations,” “is easily distracted, short
 3 attention span, and is unable to complete her task,” “has trouble with
 4 concentration, pace and task completion,” and “would have poor and
 5 inconsistent effort toward her work responsibilities.” (see AR 1107-08)
 6 - do not appear to be inconsistent with Dr. Gorsky’s opinion about
 7 Plaintiff’s marked limitations in her ability to perform at a consistent
 8 pace without more than regular breaks in a workday, to sustain an
 9 ordinary      routine    without    special    supervision,     and    to   respond
10 appropriately to changes in a routine work setting. Indeed, Dr. Gorsky
11 stated that his opinion was supported by his observations of Plaintiff’s
12 “[i]mpulsive behavior, unstable interpersonal relationships, paranoia,
13 [and] hypervigilance,” and the mental status examination findings
14 discussed above. (AR 1111). See 20 C.F.R. § 416.927(c)(3)(“The more a
15 medical source presents relevant evidence to support a medical opinion,
16 particularly medical signs and laboratory findings, the more weight we
17 will give that medical opinion.           The better an explanation a source
18 provides for a medical opinion, the more weight we will give that
19 medical opinion.”); 20 C.F.R. § 416.927(c)(4) (“Generally, the more
20 consistent a medical opinion is with the record as a whole, the more
21 weight we will give to that medical opinion.”).
22
23         The ALJ also determined that Dr. Gorsky’s opinion deserved “little
24 weight” because Dr. Gorsky did not address Plaintiff’s history of
25 medication noncompliance, noting that Plaintiff occasionally had been
26 noncompliant with her prescribed psychotropic medication (AR 21). (See
27 AR 508 [June 23, 2016, notation that Plaintiff was off her medications,
28 apparently, Abilify 15 mg, Lithium 300 mg and Seroquel 50 mg, see AR
                                             11
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 12 of 16 Page ID #:1257



 1 515, 513, 511, for one month], 1137 [March 28, 2017, notation that
 2 Plaintiff was unclear about medication compliance],                     1128 [January 23,
 3 2018, notation that Plaintiff reported being off her oral medications,
 4 apparently, Lithium 300 mg and Seroquel 200 mg, see AR 1133, 1130] for
 5 two months]).
 6
 7         However, these notations, along with earlier treatment notes about
 8 Plaintiff’s poor adherence to treatment (see AR 519, 517), and the fact
 9 that Plaintiff was prescribed Abilify injections starting on March 28,
10 2017, see AR 1137, suggest that Dr. Gorsky was aware of Plaintiff’s
11 medication noncompliance.         The ALJ failed to indicate how Dr. Gorsky’s
12 alleged     non-consideration        of   Plaintiff’s         medication    noncompliance
13 affected Dr. Gorsky’s opinion or consider whether Plaintiff’s medication
14 noncompliance may have been a symptom of her mental illness.                    See Wake
15 v. Comm’r of Soc. Sec., 461 Fed.Appx 608, 609 (9th Cir. 2011)(noting
16 that the claimant’s failure to comply with treatment may be a symptom of
17 her bipolar disorder); see also Nguyen v. Chater, 100 F.3d 1462, 1465
18 (9th Cir. 1996)(“[I]t is a questionable practice to chastise one with a
19 mental impairment for the exercise of poor judgment in seeking
20 rehabilitation.”; citation omitted).
21
22         Finally, the ALJ determined that Dr. Gorsky’s opinion was entitled
23 to less weight because Dr. Gorsky did not address Plaintiff’s history of
24 substance abuse.         The   ALJ    noted      that   the    record    contained   three
25 treatment notes that reported Plaintiff’s abuse of alcohol or marijuana,
26 (see AR 503 [January 31, 2017, notation that Plaintiff “presented
27 alcohol intoxicated, admitted that she drank this morning], 1133 [June
28 23, 2017, notations that Plaintiff “admitted drinking alcohol last
                                               12
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 13 of 16 Page ID #:1258



 1 night” and “smell[ed] of alcohol], and 1126 [March 1, 2018, notations
 2 that Plaintiff admitted using cannabis to help with her jitteriness and
 3 presented with the “strong smell of cannabis”]), and records -- an Adult
 4 Mental Status Exam Report and Adult Substance Use Abuse Assessment
 5 prepared by a licensed social worker on November 3, 2016, and Dr.
 6 Gorsky’s treatment notes on August 29, 2017 and May 17, 2018                      –-
 7 reflecting that Plaintiff denied current hallucinations and current
 8 alcohol and marijuana use.         (AR 21-22).    (See AR 471-74, 1130, 1160).
 9
10         However, the ALJ failed to state how Dr. Gorsky’s alleged non-
11 consideration of Plaintiff’s substance abuse affected Dr. Gorsky’s
12 opinion.      Dr. Gorsky clearly was aware of Plaintiff’s alcohol and drug
13 abuse based on treatment records and the diagnosis of cannabis use
14 disorder/alcohol       use   disorder    (AR   1109),   and    his   opinion   about
15 Plaintiff’s limitations expressly excluded limitations from Plaintiff’s
16 alcohol and/or drug abuse (AR 1110).           It is not clear whether the ALJ
17 considered Plaintiff’s statement, in the January 31, 2017 treatment
18 note, that her drinking followed after she was almost killed by a friend
19 (see AR 503) or Plaintiff’s statements in several treatment notes
20 concerning her limited or reduced consumption of marijuana and alcohol
21 (see AR 517, 515, 513, 511, 508, 505, 501, 1124, 1128, 1124, 1158).
22 Moreover, although the ALJ identified treatment records dated November
23 3, 2016, August 29, 2017, and May 17, 2018, that              “suggest improvement
24 in [Plaintiff’s] functioning” (AR 22), it is unclear whether the ALJ
25 took into account that those same records also reflected Plaintiff’s
26 mental health symptoms, including unimpaired and loud speech, paranoid
27 thought content, and limited insight and judgment.                   (AR 471, 1130,
28 1160).
                                             13
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 14 of 16 Page ID #:1259



 1         The ALJ was not permitted to select a limited number of records as
 2 a basis to challenge Dr. Gorsky’s opinion.             See Holohan, 246 F.3d at
 3 1205 (“[The treating physician’s] statements must be read in context of
 4 the overall diagnostic picture he draws. That a person who suffers from
 5 severe panic attacks, anxiety, and depression makes some improvement
 6 does not mean that the person’s impairments no longer seriously affect
 7 her ability to function in a workplace.”); see also Garrison, 759 F.3d
 8 at 1017 (“Cycles of improvement and debilitating symptoms are a common
 9 occurrence, and in such circumstances it is error for an ALJ to pick out
10 a few isolated instances of improvement over a period of months or years
11 and to treat them as a basis for concluding a claimant is capable of
12 working.”; and “Reports of ‘improvement’ in the context of mental health
13 issues must be interpreted with an understanding of the patient's
14 overall well-being and the nature of her symptoms.”).
15
16    Accordingly, the ALJ failed to provide clear and convincing reasons,
17 supported by substantial evidence in the record, for giving little
18 weight to Dr. Gorsky’s opinion about Plaintiff’s ability to perform at
19 a consistent pace without more than regular breaks in a workday, to
20 sustain an ordinary routine without special supervision, and to respond
21 appropriately to changes in a routine work setting little weight.11
22
23
24
25         11
               Given this finding, the Court finds it unnecessary to address
     Plaintiff’s claim - which Defendant did not address - that the ALJ’s
26   five-step sequential analysis was improper because the ALJ factored
     Plaintiff’s alcohol and drug abuse contribution at Step 3 to the
27   disability determination. (See Joint Stip. at 8, 14).
28
                                             14
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 15 of 16 Page ID #:1260



 1 D.      Remand Is Warranted
 2
           The decision whether to remand for further proceedings or order an
 3
     immediate award of benefits is within the district court’s discretion.
 4
     Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). Where no useful
 5
     purpose would be served by further administrative proceedings, or where
 6
     the record has been fully developed, it is appropriate to exercise this
 7
     discretion to direct an immediate award of benefits. Id. at 1179 (“[T]he
 8
     decision of whether to remand for further proceedings turns upon the
 9
     likely utility of such proceedings.”).          However, where, as here, the
10
     circumstances of the case suggest that further administrative review
11
     could remedy the Commissioner’s errors, remand is appropriate.             McLeod
12
     v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011); Harman, 211 F.3d at 1179-
13
     81.
14
15         Since the ALJ failed to properly assess Dr. Gorsky’s opinion as a
16 treating source, remand is appropriate.          Because outstanding issues
17 must be resolved before a determination of disability can be made, and
18 “when the record as a whole creates serious doubt as to whether the
19 [Plaintiff] is, in fact, disabled within the meaning of the Social
20 Security Act,” further administrative proceedings would serve a useful
21
22
23
24
25
26
27
28
                                            15
     Case 2:20-cv-02212-AS Document 18 Filed 03/25/21 Page 16 of 16 Page ID #:1261



 1 purpose and remedy defects.12        Burrell v. Colvin, 775 F.3d 1133, 1141
 2 (9th Cir. 2014).
 3
                                           ORDER
 4
 5        For the foregoing reasons, the decision of the Commissioner is
 6 reversed, and the matter is remanded for further proceedings pursuant
 7 to Sentence 4 of 42 U.S.C. § 405(g).
 8
          LET JUDGMENT BE ENTERED ACCORDINGLY.
 9
10 DATED:        March 25, 2021
11
12                                                  /s/
13                                               ALKA SAGAR
                                       UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
            12
                  To the extent there was any ambiguity in Dr. Gorksy’s opinion
23 about Plaintiff’s ability to perform at a consistent pace without more
     than regular breaks in a workday, to sustain an ordinary routine without
24 special supervision, and to respond appropriately to changes in a
     routine work setting, the ALJ should, on remand, further develop the
25 record to resolve any conflicts or ambiguities. See Diedrich v.
     Berryhill, 874 F.3d 634, 638 (9th Cir. 2017)(“The ALJ is responsible for
26 studying the record and resolving any conflicts or ambiguities in it.”);
     and Celaya v. Halter, 332 F.3d 1177, 1183 (9th Cir. 2003)(the ALJ has
27 the “special duty to fully and fairly develop the record and to assure
     that the claimant’s interests are considered . . . even when the
28 claimant is represented by counsel.”).
                                            16
